Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
The Applicant argues that Huang fails to teach that material 130 is a conductive resist, instead, material 130 is an anisotropic conductive material. This argument is not persuasive. 
It should be noted that Huang does not have to use the same naming convention as the Applicant. The material (130) disclosed by Huang is structurally capable of being referred to a conductive resist because of the conductive particles 134 in the material and because material 132 is not destroyed/removed by the exposure to laser (Para 66). Moreover, material 130 can be referred to as a conductive resist because it resists the direct contact between contacts 114/120.
The Applicant also argues that Huang does not teach a step of patterning the material 130. It should be noted that the limitation patterned is broad. A person having ordinary skills in the art understands that the providing of material 130 in Fig. 2B is a form of patterning, i.e. material 130 is deposited on only a certain region of layer 110 (Fig. 2B). Moreover, in view of contacts 114, upon the deposition of material 130, the material would take a pattern conformal to the pattern of the structure of Fig. 2A (see US PGPUB 20170062374; Fig. 7/8).
The applicant also argues the rejection of claims 1 and 7 in view of Wu along the same line of the arguments regarding Huang. The explanation to the Huang’s argument 
The prior rejection on record have been modified due to the amended claims made of record.


Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US PGPUB 20160163940] in view of Iguchi et al. [US PPGUB 20190385513] and further in view of Ozeki [US PPGUB 20190002741] (hereinafter Huang and Iguchi).

Regarding claim 1, Huang teaches method for transferring a LED array, comprising:
patterning conductive resist (130, Para 64; wherein the resist would at least be conformal to the structure beneath it, Fig. 2B; wherein material 130 is a conductive resist because it remains after exposure to laser (Para 66) or wherein material 130 resists the direct contact between contact 114 and 120) on a receiving substrate (110, Para 62) to cover electrodes for the LED array to be transferred (Fig. 2B-2D);
bonding the LED array (120, Para 60) on a first substrate (140, Para 60) with the receiving substrate through the conductive resist (Fig. 2D), wherein the first substrate is laser transparent (wherein the substrate is removed by laser process, Para 66);
irradiating laser onto the LED array from a side of the first substrate to lift-off the micro-LED array from the first substrate (Para 66); and
wherein the conductive resist is photo resist and includes at least one of SU8 type conductive photo-epoxy, carbon-particle-filled resist, and metal-particle-filled resist (wherein material 130 remains after exposure to laser (Para 66)).
Huang does not specifically disclose that the LED are micro-LEDs; 
wherein the micro-LED array is bonded with the receiving substrate at a temperature in a range of from 50 °C to 150 °C; and
wherein the conductive resist is photo-definable.
However, Huang teaches micro-displays which include micro-LED displays (Abstract/Para 3); 
the conductive resist comprises thermosetting polymer or thermoplastic polymer (Para 64); and 
wherein the bonding process occurs at temperature lower than 200 °C (Para 64).
In view of such teaching, it would have been obvious to a person having ordinary skills in the art to have the device of Huang comprise micro-LED array and low bonding temperature in order to have a display device with high reliability and longevity (Para 3).
Regarding Huang disclosing bonding at temperature lower than 200 °C, it would be obvious to a person having ordinary skills in the art to determine the optimum temperature for bonding.
It should be noted that it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05.I).
Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A).
Moreover, referring to the invention of Iguchi, Iguchi teaches bonding an array 30 (Fig. 16) to a receiving substrate 45 (Fig. 17),
Where anisotropic conductive material 65/66 (Para 179, Fig. 17) is used; and
wherein the bonding is at a temperature close as possible to room temperature (about 20 °C.), for example, 125 °C or less is preferable (Para 181).
In view of such teaching by Iguchi, it would have been obvious to a person having ordinary skills in the art to have the method of Huang comprise the teachings of Iguchi based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Wherein such process taught by Iguchi avoids misalignment issues or damaging the micro-LED (Para 181).
Although the claimed temperature range disclosed by Iguchi is an overlapping range of the claimed range, it has been held that a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I). Thus, it would be obvious to a person having ordinary skills in the art to determine the optimum temperature for bonding.
Referring to the invention of Ozeki, Ozeki teaches a composition of anisotropic conductive material 30/31 (Para 40/41) which comprises infrared absorber (Para 41), wherein the anisotropic conductive material is photo-definable (fully cured with light, Para 49).
In view of such teaching by Ozeki, it would have been obvious to a person having ordinary skills in the art to have the device of Huang comprise the teaching of Ozeki based on the rationale of using of known technique/material to improve similar devices (methods, or products) in the same way (MPEP 2143.I).

Regarding claim 5, the modified device of Huang teaches the limitation of claims upon which it depends.
The modified device does not specifically disclose a method wherein the specific contact conductivity of the conductive resist is larger than 1 S • cm2.
However, it is inherent that the conductive resist of the modified device has a specific contact conductivity measurable in S • cm2.
However, it should be noted that is has been held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.II.A). 
A person having ordinary skills in the art understands that value claimed is a result-effective variable that affects the conductivity level of the anisotropic conductive layer, Thus, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
A person having ordinary skills in the art will find it obvious to determine the optimum contact conductivity of the conductive resist in order to have satisfactory electrical conductivity for the intended purpose.

Regarding claim 9, Huang teaches a method for manufacturing a display device, comprising transferring a micro-LED array from a first substrate to a receiving substrate of the display device by using the method for transferring a micro-LED array according to claim 1 (Abstract).

Regarding claim 10, Huang teaches a display device manufactured by using the method for manufacturing a display device according to claim 9 (Abstract).

Regarding claim 11, Huang teaches a method wherein the conductive resist has a roughly rectangular cross-sectional shape (Fig. 2B).


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Iguchi and Ozeki and further in view of Rhee et al. [US PGPUB 20160190105] (hereinafter Rhee).
 
Regarding claim 2, the modified device of Huang teaches the limitation of claims upon which it depends.
The modified device does not specifically disclose a method further comprising:
cross-linking or curing the conductive resist after the micro-LED array is bonded with the receiving substrate and before the micro-LED array is lifted-off.
Referring to the invention of Rhee, Rhee teaches mounting a LED array comprising a substrate 1101 onto receiving substrate 1010 and conductive resist 1020 there-in-between (Fig. 17);
wherein the conductive resist is cured after the LED array is bonded with the receiving substrate and before the LED array is lifted-off ( Para 225).
In view of such teaching by Rhee, it would have been obvious to a person having ordinary skills in the art to have the modified invention of Huang comprises the teaching of Rhee based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).



Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Iguchi and Ozeki and Rhee further in view of Youn et al. [US PGPUB 20140153208] (hereinafter Youn).
 
Regarding claim 3, the modified device of Huang teaches the limitation of claims upon which it depends.
The modified device does not specifically disclose a method wherein the conductive resist is cross-linked or cured at a temperature lower than 200 °C.
Referring to the invention of Youn, Youn teaches various ways of curing anisotropic conductive, wherein in an instance, the curing occurs at a temperature lower than 200 °C (Para 51 –110 °C to 130 °C).
In view of such teaching by Youn, it would have been obvious to a person having ordinary skills in the art to have the modified invention of Huang comprises the teaching of Youn in order to reduce the chances of damaging layers of the device (Para 51).


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. [US PGPUB 20180076182] in view of Iguchi and in view of Han (hereinafter Wu).

Referring to Fig. 1, Wu teaches a method for transferring a micro-LED array, comprising:
patterning conductive resist (anisotropic conductive layer 16, Para 54; patterning –wherein the layer would at least be conformal to the structure beneath it and wherein material 16 resists the direct contact between contact 30 and 26) on a receiving substrate (12’, Para 54, Fig. 3F) to cover electrodes (30, Para 54) for the micro-LED array (14, Para 2/58) to be transferred (Fig. 3G-3I);
bonding the micro-LED array on a first substrate (11, Para 56, Fig. 3G) with the receiving substrate through the conductive material (Fig. 3G);
the first substrate lift-off from the micro-LED array (Fig. 3H); and

Wu does not specifically disclose 
the first substrate is laser transparent;
irradiating laser onto the micro-LED array from a side of the first substrate to lift-off the micro-LED array from the first substrate,
wherein the micro-LED array is bonded with the receiving substrate at a temperature in a range of from 50 °C to 150 °C; and
wherein the conductive resist is photo-definable
Referring to the invention of Iguchi, Iguchi teaches bonding an array 30 on a substrate 50 (Fig. 16) to a receiving substrate 45 (Fig. 17),
wherein the first substrate is laser transparent (in view of lase lift-off process, Para 186);
irradiating laser onto the micro-LED array from a side of the first substrate to lift-off the array from the first substrate (Para 186, Fig. 18); and 
 wherein the bonding is at a temperature close as possible to room temperature (about 20 °C.), for example, 125 °C or less is preferable (Para 181).
In view of such teaching by Iguchi, it would have been obvious to a person having ordinary skills in the art to have the method of Huang comprise the teachings of Iguchi based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Wherein such process taught by Iguchi avoids misalignment issues or damaging the micro-LED (Para 181).
Although the claimed temperature range disclosed by Huang is an overlapping range of the claimed range, it has been held that a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" Thus, it would be obvious to a person having ordinary skills in the art to determine the optimum temperature for bonding.
Referring to the invention of Ozeki, Ozeki teaches a composition of anisotropic conductive material 30/31 (Para 40/41) which comprises infrared absorber (Para 41), wherein the anisotropic conductive material is photo-definable (fully cured with light, Para 49).
In view of such teaching by Ozeki, it would have been obvious to a person having ordinary skills in the art to have the device of Huang comprise the teaching of Ozeki based on the rationale of using of known technique/material to improve similar devices (methods, or products) in the same way (MPEP 2143.I).

Regarding claim 7, Wu teaches a method wherein a patterned area of the conductive resist is larger than that of a corresponding electrode (Fig. 3F).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819